DETAILED ACTION
Claims 9-11, 14, 16-25 and 28-30 are pending for consideration following applicant’s amendment filed 9/17/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The amended drawings were received on 9/21/2021.  These drawings, while overcoming some of the previous objections, are not accepted because some of the drawings remain unclear.  The shading of the lid 152 in Figures 6, 28 and 29 is excessively dark which reduces legibility.  Figure 22 does not have clear and well defined lines which reduces legibility.
The drawings are objected to because shading is not permitted when it reduces legibility as per 37 CFR 1.84(m).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 9-11, 14, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earle, III et al. (US Patent 5816510) in view of Richter (US Patent 7735668).
Regarding Claim 9, Earle discloses a storage tank (including 14, 16 and 18), comprising: a neck portion (sidewall 123 as shown in Figure 2) having an opening (opening at the upper end for hatch 24), the neck portion having side walls 123 which define a first storage volume (123 forms a volume within the walls capable of use as storage), wherein the neck portion has a substantially frustoconical shape (walls 123 as shown in Figures 1 and 2 are flared at least slightly thereby defining a frustoconical shape; the flared shape of walls 123 is clearly shown in contrast to the cylindrical wall of section 18); a body portion (including sections 18 and 16) connected to, and located below, the neck portion 123 (as shown in Figure 2), the body portion comprising side walls and a base which define a second storage volume (as shown in Figure 2), and wherein the second storage volume (within 18 and 16) is greater than the first storage volume (first storage volume within walls 123 is clearly not as large as the volume within 18 and 16 as shown in Figure 2); ribs 56 projecting generally radially from the side walls of the neck portion and/or the side walls of the body portion (ribs 56 projecting from the body portion at 16); and a substantially round middle section 14 positioned between, and connecting, the neck portion 123 and the body portion (18, 16), wherein the middle section comprises an outwardly tapering transition section (one of the crests 56 of upper portion 14 is seen to provide an “outwardly tapering transition section” as it slopes 56) that is angled outwardly about the circumference of the middle section 14 (as described above), at between about 30 degrees and about 60 degrees to the vertical (as shown in Figure 2, the crests 56 include the upper surface which is angled approximately 45 degrees to the vertical and therefore is seen to be clearly “at between about 30 degrees and about 60 degrees to the vertical”).
Earle does not disclose the body portion comprising two pairs of opposing side walls, wherein a section of the body portion is configured with walls that bulge radially outwardly.
Richter teaches a storage tank 10 having a neck 18 and a body portion (12, 14) and further teaches the body portion comprising two pairs of opposing side walls (each portion 12 and 14 have opposing side walls as shown in Figure 1; additionally portions 12 and 14 each have a side wall that opposes the other portion 12 or 14), wherein a section of the body portion is configured with walls that bulge radially outwardly (as best shown in Figure 1, the walls of 12 and 14 on the left side of the figure bulge radially outwardly; it is noted that the term “radially” is used by applicant with respect to the device which is not perfectly cylindrical and therefore this term is interpreted broadly to require an outward bulge relative to a center of the body portion); and ribs 20 projecting generally radially from the side walls of the body portion.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Earle such that the body portion includes two pairs of opposing side walls with ribs as taught by Richter for the purpose 
As described above, Earle is seen as disclosing the outwardly tapering transition is angled outwardly at between about 30 degrees and about 60 degrees to the vertical (the upper surface of the crests 56 as described above).  Alternatively, in the event that Earle is not seen as disclosing this angle, it would have been an obvious matter of design choice to provide the corrugated side walls such that the crests have any desired shapes, including shapes with surfaces angled outwardly between about 30 degrees and about 60 degrees to the vertical, for the purpose of ensuring that soil becomes lodged in the corrugations as desired by Earle.
Regarding Claim 10, Earle further discloses the neck portion 123 is configured with a substantially circular cross-section in the horizontal plane (as best shown in Figure 3).
Regarding Claim 11, Earle in view of Richter further discloses the body portion (having a shape as taught by Richter at 12, 14 as described above) has a maximum lateral width dimension (as shown in the horizontal direction in Figure 2).  
Although Richter teaches the body portion has a maximum lateral width larger than a maximum lateral width dimension of the opening (opening of 18) as shown in Figures 1 and 2 especially, Richter fails to specifically teach the maximum lateral width dimension is between about 20% and about 50% larger than a maximum lateral width dimension of the opening.
However, the selection of the size of the body portion is seen to be a mere matter of design choice to accommodate a desired quantity of fluid.  Therefore, it would have 
Regarding Claim 14, Earle further discloses the neck portion 123 tapers outwardly in a direction from the opening (at the upper end) toward the body portion (as shown in Figure portion 123 tapers outwardly from the top to the bottom).
Regarding Claim 16, Earle in view of Richter is seen as further disclosing a combined volumetric capacity of a lower end of the body portion is at least 50% greater than a remaining volumetric capacity of the storage tank (the claim does not define what must be read as a “remaining volumetric capacity of the storage tank” and therefore a very small section at the top of the tank may be readable on this recited capacity, thereby making the capacity of the lower end of the body portion at least 50% greater than the above described remaining capacity).
Regarding Claim 21, Earle in view of Richter further discloses a plurality of horizontal and vertical exterior ribs (ribs 56 of Earle projecting from the body portion at 16; it is noted that these ribs have a lateral and vertical dimension and therefore each rib is readable as a horizontal or vertical rib; it is additionally noted that the ribs 20.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earle, III et al. (US Patent 5816510) in view of Richter (US Patent 7735668) as applied to claim 9 above, and further in view of Sidaway et al. (US Patent 4709723).
Regarding Claim 17, Earle does not disclose the opening comprises an annular flange having a raised inner rim that stands proud of a radially outer part of the annular flange.
Sidaway teaches an underground storage tank and further teaches an opening (opening at the upper end of neck portion B which is shown to be closed by the lid 90) comprises an annular flange (the uppermost end of B as best shown in Figure 5 which includes an outer rib 80 and the vertically extending uppermost portion is seen to define an annular flange) having a raised inner rim (the vertically extending uppermost portion is an inner rim relative to the outwardly projecting rib 80) that stands proud of a radially outer part of the annular flange (as described above, the vertically extending portion stands proud relative to the rib 80 as it extends upwardly above rib 80).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Earle such that the opening comprises an annular flange having a raised inner rim that stands proud of a radially outer part of the annular flange as taught by Sidaway for the purpose of providing a structure which easily connects to a lid (as Earle is silent on the particular structure of the connection between the neck and the lid).
Regarding Claim 18, Earle in view of Sidaway (the proposed modification of Earle in view of Sidaway as described with respect to claim 17 above is incorporated herein) further discloses the opening comprises a mouth (the opening as taught by 80 and the valley 82).
Regarding Claim 19, Earle in view of Sidaway further discloses the opening comprises an annular flange having a raised inner rim that stands proud of a radially outer part of the annular flange (as taught by Sidaway as described above; flange at the uppermost end of B with a vertically extending raised inner rim which stands proud relative to rib 80), wherein the inwardly tapered wall (shown by Sidaway as described above) has a bottom edge (i.e. at the innermost edge of valley 82) extending below the raised inner rim (the innermost edge of valley 82 as shown in Figure 5 of Sidaway is below the raised inner rim which is seen as the vertically extending uppermost portion).
Regarding Claim 20, Earle in view of Sidaway further discloses the inwardly tapered wall (inwardly extending surface forming the valley 82 as taught by Sidaway and shown in Figure 5) is defined in part by the raised inner rim (at least the upper portion of this surface may be read as part of the raised inner rim).
Claims 22, 23 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earle, III et al. (US Patent 5816510) in view of Richter (US Patent 7735668) as applied to claim 9 above, and further in view of Arnold, Jr. et al. (US Patent 5924846).
Regarding Claim 22, Earle in view of Richter (the proposed modification as described with respect to claim 9 above is incorporated herein) discloses a method of installing a pressure sewer tank (Earle; the tank is used as a grinder pump station), 38 in the storage tank (in portion 16); coupling an inlet conduit 66 to an inlet of the storage tank (at portion 18) and coupling an outlet 42 of the pressure sewer pump to an outlet 19 of the storage tank; positioning a lid 24 over a top opening of the storage tank body to occlude the top opening (Figure 2). 
Earle does not disclose the lid is a two-part lid, wherein the two-part lid comprises a first lid part to occlude the top opening and a second lid part to cover over the first lid part, and wherein the first and second lid parts define a chamber therebetween that is sized to receive a pump controller.
Arnold teaches a tank with a submersible pump and further teaches a lid 140 is a two-part lid (including lower member 150 and upper member 160), wherein the two-part lid comprises a first lid part 150 to occlude a top opening of the tank and a second lid part 160 to cover over the first lid part (as shown in Figure 2), and wherein the first 150 and second 160 lid parts define a chamber 152 therebetween that is sized to receive a pump controller 23.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the method of Earle such that the lid is a two-part lid to define a chamber to receive a pump controller as taught by Arnold for the purpose of providing convenient access to the pump controller without completely opening the tank.
Regarding Claim 23, Earle in view of Arnold further discloses positioning the pump controller (as taught by Arnold; 23) in the chamber and electrically coupling the 
Regarding Claim 28, Earle in view of Arnold further discloses securing the two-part lid to the tank body to substantially close the top opening (as taught by Arnold via bolts through apertures 156).
Regarding Claim 29, Earle in view of Arnold further discloses the securing comprises fastening the second lid part to an upper rim of the storage tank (as taught by Arnold via bolts through apertures 156; this at least indirectly fastens the second lid part to the upper rim of the storage tank as the second lid part may be fastened to the first lid part).
Regarding Claim 30, Earle in view of Richter (the proposed modification as described with respect to claim 9 above is incorporated herein) discloses a method of assembling a pressure sewer tank (Earle; the tank is used as a grinder pump station), comprising: positioning a lid (24 as disclosed by Earle) over a top opening of the storage tank as claimed in claim 9 of a pressure sewer tank to occlude a top opening (as shown in Figure 2).
Earle does not disclose the lid is a two-part lid, wherein the two-part lid comprises a first lid part to occlude the top opening and a second lid part to cover over the first lid part, and wherein the first and second lid parts define a chamber therebetween that is sized to receive a pump controller; and securing the two-part lid to the storage tank to substantially close the top opening.
Arnold teaches a tank with a submersible pump and further teaches a lid 140 is a two-part lid (including lower member 150 and upper member 160), wherein the two-part lid comprises a first lid part 150 to occlude a top opening of the tank and a second lid part 160 to cover over the first lid part (as shown in Figure 2), and wherein the first 150 and second 160 lid parts define a chamber 152 therebetween that is sized to receive a pump controller 23; and securing the two-part lid to the storage tank to substantially close the top opening (via bolts through apertures 156).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the method of Earle such that the lid is a two-part lid to define a chamber to receive a pump controller as taught by Arnold for the purpose of providing convenient access to the pump controller without completely opening the tank.
Allowable Subject Matter
Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that none of the cited documents disclose a tank design in which a neck is frustoconical.  These arguments are not persuasive because Earle discloses a tank having a frustoconical neck 123 as shown in Figure 2.  Applicant further argues the advantages of the claimed middle section.  However, Earle 14 which is readable on the claimed middle section as described above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753